Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER We, David Natan, Chief Executive Officer, and Jason Williams, Chief Financial Officer, in connection with thequarterly report on Form10-Q of ForceField Energy Inc. for the fiscalquarter endedMarch 31, 2014(the “Report”), hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of ForceField Energy Inc. Date: May 20, 2014 By: /s/David Natan David Natan Chief Executive Officer Date: May 20, 2014 By: /s/Jason Williams Jason Williams Chief Financial Officer
